Allen, J.
The evidence well warranted a finding that the defendant authorized the written request to the New England Trust Company to allow the plaintiff to withdraw the envelopes; *575so that, if the trust company had seen fit to accept and act upon that request, it would have been protected in so doing. The act was not one which, in its nature, required a formal vote of the directors. The contract of March 30, 1888, under which the envelopes were deposited with the trust company, did not call for such formal vote; nor did the plaintiff stipulate for one. In the agreement for the cancellation of the original contract between himself and the defendant, he only stipulated for a written request which should be in fact the request of the defendant. This request, according to the finding of the court, the plaintiff had.
Moreover, the plaintiff accepted and kept the bonus of four hundred dollars paid to him by the defendant, as a part of the consideration for having the original contract cancelled. By keeping that money, he elected to treat the contract as cancelled. He cannot now be heard to say the promise therein contained to pay him a salary continued in force, since he kept the money which the defendant paid to him in order to obtain a release from that promise. Alden v. Thurber, 149 Mass. 271.
Without dwelling on other aspects of the case, it seems to us very clear that the finding of the court was warranted.
The fact that the defendant was willing to do everything it could afterwards to meet the wishes or requirements of the trust company, as well as the later requests of the plaintiff himself, does not weaken its legal position.

Exceptions overruled.